1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                          NO. 31,329

10 RAY VIVIER,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF VALENCIA COUNTY
13 John W. Pope, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Michael R. Demarco
18 McIntosh, NM

19 for Appellant

20                                 MEMORANDUM OPINION

21 WECHSLER, Judge.

22          Summary affirmance was proposed for the reasons stated in the notice of

23 proposed disposition. No memorandum opposing summary affirmance has been filed,
1 and the time for doing so has expired.

2       Affirmed.

3       IT IS SO ORDERED.



4                                              ______________________________
5                                              JAMES J. WECHSLER, Judge

6 WE CONCUR:



7 _______________________________
8 RODERICK T. KENNEDY, Judge



 9 _______________________________
10 TIMOTHY L. GARCIA, Judge




                                           2